TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00395-CV



                                In re Austin Travis Homes, Inc.


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


               Concluding that the district court did not err or abuse its discretion in declining

to dismiss the real parties in interests’ suit for want of subject-matter jurisdiction, we deny the

petition for writ of mandamus. See Tex. R. App. P. 52.8(a).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Rose

Filed: June 29, 2011